420 F.2d 476
UNITED STATES of America, Appellee,v.Mary Ellen PUCKETT, Appellant.UNITED STATES of America, Appellee,v.John Allen GEARHART, Appellant.
No. 13686.
No. 13703.
United States Court of Appeals Fourth Circuit.
Argued January 6, 1970.
Decided January 9, 1970.

Dean Peter Collias, Norfolk, Va. (Court-appointed counsel), for appellants.
Williams T. Mason, Jr., Asst. U. S. Atty. (Brian P. Gettings, U. S. Atty., on brief), for appellee.
Before BOREMAN, WINTER and CRAVEN, Circuit Judges.
PER CURIAM:


1
Defendants, convicted of the interstate transportation of altered securities with knowledge of their alteration, 18 U.S.C.A. § 2314, appeal, questioning only the sufficiency of the evidence from which the jury could conclude beyond a reasonable doubt that they were guilty. Our examination of the record satisfies us that the evidence was ample to support the jury's finding.


2
Affirmed.